DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 03/14/2021 has been entered. Claims 16-17, 19-24, 26-27, 30-24 and 36 remain pending in the application. 
Applicants amendment of independent claim 16 has overcome the rejections under 35 USC 103 as previously set forth in the office action mailed on 12/15/2021. 
Applicant’s amendments of independent claim 16 have overcome the rejections under 35 USC 112(b) as previously set forth in the office action mailed on 12/15/2021. 

	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19-24, 26-27, 30-34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 16 requires a device comprising a TADF compound and a sterically shielded fluorescent compound wherein the sterically shielded fluorescent compound has a shielding parameter S < 0.6 as determined via quantum-chemical calculation and further requires that the sterically shielded fluorescent compound comprises specific substituents. The instant description includes a description of how the shielding parameter is calculated which details that the shielding parameter is not merely a measure of the shielding of the fluorescent molecule but is specific to each given combination of fluorescent compound and TADF compound. The description only provides a single example of such a combination that meets the shielding parameter requirement however this combination does not meet the additional structural requirements for the fluorescent compound present in the instant claims. The specification further provides exceptionally broad guidance on what materials that might be useable as each the TADF compound and the sterically shielded material but provides no further description of which compound combinations meet the limitation of the sterically shielding parameter. The zero examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 

In reference to the outstanding rejections under 35 USC 112(a) as failing to comply with the written description requirement, Applicant argues that amended claims are more specific as to the sterically shielded compound and that the claimed invention is now adequately enabled in the specification. 

This argument has been fully considered but is not found convincing for at least the following reasons. While Applicant has added some additional limitations to the sterically shielding groups that must be present, the claimed scope of compound combinations is still so broad as to define innumerable species. Furthermore, this amendment actually eliminates the single combination that is adequately enabled by the specification from the scope of the claims (SE1 as the sterically shielded material; D1 host). 

The zero examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).

In reference to the outstanding rejections under 35 USC 103 and 112(b), Applicant’s arguments are moot as the rejections are withdrawn.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786